Davis, J.
I concur for affirmance. A cause of action was stated against the defendant corporation at least to the extent that any dividend which should be declared must be payable out of the surplus it had accumulated. Other necessary parties who were not joined always could have been brought in by amendment in a suit in equity and may now be brought in under section 193 of the Civil Practice Act. (Tooker v. Oakley, 10 Paige, 288; Vanderwerker v. Vanderwerker, 7 Barb. 221, 225.)
Order affirmed, with ten dollars costs and disbursements, and the court directs that, within thirty days after service of a copy of the order to be entered hereon, application may be made to the Special Term to bring in other necessary parties and for leave to serve an amended summons and complaint as advised by counsel.